DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species II in the reply filed on 26 October 2020 is acknowledged. However, claims 10-11 correspond to Fig. 17. So, claims 1-6 and 8 would be only considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…model” in claims 1-6 and 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Claims 5-6 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending application 16/533,080.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
a.	Regarding claim 1, claim 5 of the copending application discloses a medical signal processing apparatus comprising:

inputs a medical signal to a learned model configured to output one of the following: a corrected signal that is corrected so as to reduce a pattern of the medical signal, the pattern appearing at a location shifted by a known shift amount in a known direction; pattern-related information relating to the pattern; or disease information relating to the medical signal (claims 1 and 4), and
outputs, by using the direction and the shift amount, one of the corrected signal, the pattern-related information, or the disease information (claim 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2012/0183187 A1) in view of Golden et al. (US 2018/0259608 A1).
a.	Regarding claim 1, Sasaki discloses a medical signal processing apparatus comprising:
processing circuitry that inputs a medical signal to a learned model configured to output one of the following: a corrected signal that is corrected so as to reduce a pattern of the medical signal (Sasaki discloses that “the error calculating section 19 obtains, from the learning processing section 12, the abnormality information indicating whether the diagnosis target (the right lung part), for which the result of determining has been made, has the abnormality or not. Then, the error calculating section 19 calculates an error between (i) the result of determining 
pattern-related information relating to the pattern (Sasaki discloses “learning patterns created by the learning pattern creating section …” at Fig. 1-10a and ¶¶0106-0107); or 
disease information relating to the medical signal (Sasaki discloses that “the neural network 17a is arranged such that output units of an output layer are provided so as to correspond to respective names of disease causing abnormalities of a diagnosis target” at Fig. 1-17a and Fig. 14 and ¶¶0174-0175), and
outputs one of the corrected signal, the pattern-related information, or the disease information (Sasaki discloses the “output section …” at Fig. 1-20 and ¶¶0108-0110).
However, Sasaki does not disclose the pattern appearing at a location shifted by a known shift amount in a known direction;
outputs, by using the direction and the shift amount.
Golden discloses the pattern appearing at a location shifted by a known shift amount in a known direction (Golden discloses that “image sets according to at least one of: a horizontal flip, a vertical flip, a shear amount, a shift amount, a zoom amount, a rotation amount, a brightness level, or a contrast level” at ¶¶0038 and 0134-0144);
outputs, by using the direction and the shift amount (Golden discloses the SSFP DICOM files are acquired and stored in SAX orientation at Fig. 14 and ¶0180).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the parameters and the SSFP DICOM to Sasaki’s diagnostic system.
The suggestion/motivation would have been to “provide automated detection and display of landmarks in images of anatomical structures” (Golden; abstract) to “accurately capture high-resolution” (Golden; ¶0002).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein

a neural network configured to output one of the corrected signal, the pattern-related information, or the disease information by using the medical signal and the shift signal (Sasaki discloses a structure of a neural network at Fig. 1-17 and ¶¶0062-0077).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the medical signal is a magnetic resonance image generated by magnetic resonance imaging performed to a subject (Golden discloses that “receiving image data which may include at least one of steady-state free precession (SSFP) magnetic resonance imaging (MRI) data or 4D flow MRI data” at ¶0043),
the pattern is artifact caused in the magnetic resonance image in accordance with an imaging condition of the magnetic resonance imaging (Sasaki discloses that “the error calculating section 19 obtains, from the learning processing section 12, the abnormality information indicating whether the diagnosis target (the right lung part), for which the result of determining has been made, has the abnormality or not. Then, the error calculating section 19 calculates an error between (i) the result of determining obtained from the determination processing section 18 and (ii) the abnormality information thus obtained from the learning processing section 12…” at Fig. 1-19 and ¶0098-0099),
the corrected signal is an artifact-reduced image in which the artifact is reduced (Sasaki discloses that “the error calculating section 19 obtains, from the learning processing section 12, 
the learned model is a convolutional neural network having a plurality of intermediate layers Sasaki discloses that “the neural network 17a is arranged such that output units of an output layer are provided so as to correspond to respective names of disease causing abnormalities of a diagnosis target” at Fig. 1-17a and Fig. 14 and ¶¶0174-0175),
the processing circuitry performs processing in each of the intermediate layers so as to input a combination of an output from any first node of an intermediate layer in a preceding stage connected to an input side of each of the intermediate layers, and an output from a second node in the intermediate layer of the preceding stage, the second node being determined by the imaging condition (Sasaki discloses that “the neural network 17a is arranged such that output units of an output layer are provided so as to correspond to respective names of disease causing abnormalities of a diagnosis target” at Fig. 1-17a and Fig. 14, Fig. 15 and Fig. 16, and ¶¶0174-0175).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein
the medical signal is a magnetic resonance image generated by magnetic resonance imaging performed to a subject (Golden discloses that “receiving image data which may include at least one of steady-state free precession (SSFP) magnetic resonance imaging (MRI) data or 4D flow MRI data” at ¶0043),
the pattern is artifact that occurs in the magnetic resonance image in accordance with an imaging condition of the magnetic resonance imaging (Golden discloses that “receiving image data which may include at least one of steady-state free precession (SSFP) magnetic resonance imaging (MRI) data or 4D flow MRI data” at ¶0043),

the neural network is a neural network having a local linear coupling in each of a plurality of intermediate layers (Sasaki discloses that “the neural network 17a is arranged such that output units of an output layer are provided so as to correspond to respective names of disease causing abnormalities of a diagnosis target” at Fig. 1-17a and Fig. 14, Fig. 15 and Fig. 16, and ¶¶0174-0175),
the direction is a direction relating to occurrence of the artifact (Sasaki discloses that “the error calculating section 19 obtains, from the learning processing section 12, the abnormality information indicating whether the diagnosis target (the right lung part), for which the result of determining has been made, has the abnormality or not. Then, the error calculating section 19 calculates an error between (i) the result of determining obtained from the determination processing section 18 and (ii) the abnormality information thus obtained from the learning processing section 12…” at Fig. 1-19 and ¶0098-0099), and
the shift amount is an amount of translation based on the location where the artifact occurs (Golden discloses that “image sets according to at least one of: a horizontal flip, a vertical flip, a shear amount, a shift amount, a zoom amount, a rotation amount, a brightness level, or a contrast level” at ¶¶0038 and 0134-0144).
e.	Regarding claims 5-6, the claims are duplicate of claim 4. See rejection of claim 4 for further explanation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JOHN W LEE/Primary Examiner, Art Unit 2664